     Case 2:19-cv-02535-JAM-DB Document 158 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES CONERLY, et al.,                           No. 2:19-cv-2535 JAM DB PS
12                       Plaintiffs,
13           v.                                        ORDER
14    SHARIF TARPIN, et al.
15                       Defendants.
16

17          Plaintiffs are proceeding pro se with the above-entitled action. The matter was referred to

18   a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On June 7, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiffs have filed objections to the

23   findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                      1
     Case 2:19-cv-02535-JAM-DB Document 158 Filed 09/03/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed June 7, 2021 (ECF No. 149) are adopted in
 3   full;
 4           2. Plaintiffs’ October 5, 2020 motion for default judgment (ECF No. 88) is denied;
 5           3. Defendants’ October 9, 2020 motion to dismiss (ECF No. 89) is granted;
 6           4. Defendants’ October 9, 2020 motion to dismiss (ECF No. 90) is granted;
 7           5. Defendants’ October 9, 2020 motion to dismiss (ECF No. 91) is granted;
 8           6. Defendants’ October 12, 2020 motion to dismiss (ECF No. 92) is granted;
 9           7. Defendants’ October 12, 2020 motion to dismiss (ECF No. 93) is granted;
10           8. Defendants’ October 12, 2020 motion to dismiss (ECF No. 94) is granted;
11           9. Defendants’ October 12, 2020 motion to dismiss (ECF No. 95) is granted;
12           10. Defendants’ October 13, 2020 motion for judgment on the pleadings (ECF No. 97) is
13   granted;
14           11. Defendants’ October 29, 2020 motion to dismiss (ECF No. 99) is granted;
15           12. Defendants’ November 6, 2020 motion for sanctions (ECF No. 106) is denied;
16           13. Defendants’ November 10, 2020 motion to dismiss (ECF No. 109) is granted;
17           14. Plaintiffs’ November 20, 2020 motion for default judgment (ECF No. 139) is denied;
18           15. The second amended complaint filed September 28, 2020 (ECF No. 87) is dismissed
19   without further leave to amend; and
20           16. This action is closed.
21

22
     Dated: September 3, 2021                      /s/ John A. Mendez
23                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28
                                                      2
